 Case 3:20-cv-01050-DWD Document 3 Filed 12/14/20 Page 1 of 2 Page ID #16




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEMARO L. BROWNLEE,                        )
                                            )
                      Petitioner,           )
                                            )
 vs.                                        )          Case No. 20-cv-1050-DWD
                                            )
 ILLINOIS DEPARTMENT OF                     )
 CORRECTIONS,                               )
                                            )
                      Respondent.           )

                               MEMORANDUM & ORDER

DUGAN, District Judge:

        Petitioner Demaro L. Brownlee, an inmate in the custody of the Illinois

Department Corrections currently incarcerated at Shawnee Correctional Center, brings

this habeas corpus action pursuant to 28 U.S.C. § 2254, alleging that he is not receiving

credit for time served before his transfer to the Illinois Department of Corrections.

        This case is before the Court for preliminary review of the petition pursuant to

Rule 4 of the FEDERAL RULES GOVERNING SECTION 2254 CASES              IN THE   UNITED STATES

DISTRICT COURTS. Rule 4 directs the judge who receives a petition to promptly examine it,

and, “[i]f it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court, the judge must dismiss the petition.”

        Brownlee named the Illinois Department of Corrections as the respondent in his

petition, but the proper respondent in a § 2554 action is the warden of the facility in which

the petitioner is incarcerated. See Rule 2(a) of the FEDERAL RULES GOVERNING SECTION 2254

CASES   IN THE   UNITED STATES DISTRICT COURTS. Because Brownlee is incarcerated at
 Case 3:20-cv-01050-DWD Document 3 Filed 12/14/20 Page 2 of 2 Page ID #17




Shawnee Correctional Center, Lu Walker, Acting Warden of Shawnee Correctional

Center, will be substituted for the Illinois Department of Corrections as the respondent.

       With respect to the allegations in Brownlee’s petition, inmates incarcerated as a

result of a state court judgment may pursue relief from an unconstitutional sentence by

filing a § 2254 petition. It is not plainly apparent that Brownlee is not entitled to habeas

relief, and, without commenting on the merits of the claims presented, the Court

concludes that the petition survives preliminary review.

                                        CONCLUSION

       For the above-stated reasons, Lu Walker, Acting Warden of Shawnee Correctional

Center, is substituted as Respondent in this action. Respondent Walker is ORDERED to

answer or otherwise respond to the petition (Doc. 1) on or before January 14, 2021. Service

upon the Illinois Attorney General, Criminal Appeals Bureau, 100 West Randolph, 12th

Floor, Chicago, Illinois 60601, shall constitute sufficient service.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court and

Respondent informed of any change in his address during the pendency of this action.

Notification of any changes of address must be made in writing and within 7 days of any

transfer or other change in address. Petitioner is WARNED that failure to provide notice

may result in dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

       SO ORDERED.

       Dated: December 14, 2020

                                                          s/David W. Dugan
                                                          DAVID W. DUGAN
                                                          United States District Judge
